Exhibit 10.5
 
 
 
FIRST AMENDMENT TO INDEPENDENT CONTRACTOR CONSULTING AGREEMENT


THIS FIRST AMENDMENT TO INDEPENDENT CONTRACTOR CONSULTING AGREEMENT (this
“Amendment”) is entered into effective as of the  31st   day of March, 2011 (the
“Effective Date”), by and between THE MESA GROUP, INC., a Texas corporation,
hereinafter referred to as "Consultant", whose address is 7598 N. Mesa Street,
Suite 205, El Paso, Texas 79912 and VERECLOUD, INC., a Nevada corporation,
hereinafter referred to as "Company", whose address is 6560 S. Greenwood Plaza
Blvd., Suite 400, Englewood, Colorado 80111.


RECITALS
 
WHEREAS, Company and Consultant entered into that certain Independent Contractor
Consulting Agreement, dated effective June 10, 2010 (the “Agreement”); and
 
WHEREAS, Company and Consultant have agreed to amend the Agreement as set forth
herein; and
 
NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby agree as
follows:


I.          MODIFICATIONS, DELETIONS, SUBSTITUTIONS AND ADDITIONS
 
A.         Term.  Section 3(a) of the Agreement is hereby deleted and the
following is substituted in its place:
 
“Term.  Company hereby engages Consultant as an independent contractor and
Consultant accepts such engagement with Company for a term beginning June 10,
2010 and ending on June 30, 2014, unless such Term shall be terminated under the
provisions of this Agreement  (the “Consulting Period” or “Term”).”
 
B.          Consideration.  Section 3(b)(1) of the Agreement is hereby deleted
and the following substituted in its place:


“(1)           Consideration and Payment Dates.  The payments hereunder shall be
made by Company to Consultant in twelve (12) equal quarterly payments in the
amount of SIXTY-TWO THOUSAND NO/100THS DOLLARS ($62,000.00) per each calendar
quarter.  The first of such quarterly payments being due and payable upon the
earlier of:  (i) thirty (30) days following Company securing and closing upon
long-term financing of a principal amount not less than $3,000,000.00; or (ii)
September 30, 2011.  Quarterly payments after the first payment shall be due and
payable thereafter on the last day of every calendar quarter (December 31, March
31, and June 30, and September 30) through and including the twelfth (12th)
quarter thereafter. Without limitation upon the foregoing, the parties hereto
hereby expressly acknowledge and agree that a portion of the above consideration
is in recognition of, and as consideration for, valuable consulting and other
services rendered prior to June 10, 2010 by Consultant upon behalf of, and/or
for the benefit of, Company.”


II.           REMAINING TERMS AND PROVISIONS.  Except as amended or otherwise
modified herein, all terms and provisions of the Agreement shall remain in full
force and effect as written, and Company and Consultant hereby agree and
acknowledge that this Amendment will not modify or otherwise alter their
respective duties, obligations and liabilities under the Agreement or any of the
obligations described therein.
 
 

1
 
 

--------------------------------------------------------------------------------

 
 IV.           COUNTERPARTS.   This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same agreement.


THIS FIRST AMENDMENT TO INDEPENDENT CONTRACTOR CONSULTING AGREEMENT AND ANY
OTHER DOCUMENTS PREVIOUSLY OR NOW EXECUTED IN CONNECTION WITH THE OBLIGATIONS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


 
 
 

  CONSULTANT:
 
THE MESA GROUP, INC.
         
 
By:
/s/ Scott M. Schwartz     Name:
Scott M Schwartz
    Its:    Chairman and Chief Executive Officer          


 
 
 

 
COMPANY:
 
VERECLOUD, INC.
         
 
By:
/s/ John F. McCawley     Name: John F. McCawley     Its:    Chief Executive
Officer          





 




[Execution Page to First Amendment to Consulting Agreement]
 
2


 
 

--------------------------------------------------------------------------------

 